DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: the computer-readable storage medium of claims 15-20 is defined as physical hardware media and is distinguished from communication media and propagating signals as disclosed in the specification paragraph 0124.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3, 5, 8-10, 12, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2019/0018862 A1) published on Jan. 17, 2019, in view of ALAS et al. (US 2018/0189312) published on Jul. 5, 2018.

Claim 1. Wu teaches A method performed by a computing system, the method comprising:
 including in a history table (table 4) an entry from a current table (table 5) of a relational database (par.0059, when a new block or new service data is generated, the block data table and the relational database can be synchronously updated) the history table being associated with the current table (tables 4,5: “identifier of service data”), based on the entry from the current table being designated in a transaction that specifies a change to the entry (tables 4 and 5 and par.0063: “status: unchained->chained”). 
 generating a record of the transaction in accordance with a ledger of the relational database (tables 4, 5: “identifier of a storage block”) by:
 generating a transaction hash value (tables 4,5 the hash value ending with “Tqcv”) over the entry in the history table (table 4: “unchained) and a changed entry in the current table (table 5: “chained) that is generated by the transaction that was performed on the entry (tables 4, 5: last entry) and
 inserting the transaction hash value and transaction information into the record (tables 6,7: last entry).
generating a hierarchical hash data structure including, as leaf nodes (par.0036, a Merkle tree is constructed, and the service data stored in the block is considered a leaf node of the Merkle tree)].
the record and the transaction hash (par.0036, a hash value of each leaf node (service data) is determined…) and
 	a plurality of additional records corresponding to prior transactions and respective hash values thereof (table 6: “identifier of a previous block: 5Gj5aYzepjcU3g…”).
 storing, in a current block of a hybrid blockchain, a root hash value (Fig. 2, a root hash value “tx_root_hash”) of the hierarchical hash data structure (par.0036, “… finally, computation is performed to obtain a hash value of a root node of the Merkle tree…”) a prior hash value ( Fig. 2, “pre_hash”) of an immediately preceding block ( Fig. 2,: “identifier of a previous block”, par.0037: “… an identifier of a previous block after the state value of the block is obtained  and storing the first mapping relationship in a block data table…”) of the hybrid blockchain, the record (Fig. 2: “hash”) and the plurality of additional records (Fig. 2: “version, height, timestamp…”).
Wu does not explicitly teach: generating, asynchronously with respect to transactions performed on the current table, a block receipt that includes a current hash value of the current block and that captures a validity state of the current table, the history table, and the ledger; and providing the block receipt to a secure data store.  
On the other hand, ALAS teaches: generating, asynchronously with respect to transactions performed on the current table, a block receipt that includes a current hash value of the current block and that captures a validity state of the current table, the history table, and the ledger; and providing the block receipt to a secure data store (par.0055: “a user has submitted data identifying an event, this has been recorded in the blockchain 1000, and an administrator (for example, one of the validators) has returned a receipt for the event. This receipt will typically include a hash of the respective event, the hash path of the block hash tree up to its root Rblk stored within the block, and any other chosen information, such as information enabling identification of the corresponding block, such as block ID and the event/transaction ID, plus, depending on the implementation and embodiment, other data such as the time the block was created, an identifier of the blockchain itself, the set of validators that validated the block (as shown by the signatures in the block). To reduce the size of the receipt, it would also be possible for the receipt to comprise a pointer into a database that contains the detailed receipt information”.
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the receipt of ALAS to the Blockchain transaction method of Wu to produce an expected result of generating block receipt containing hash information. The modification would be obvious because one of ordinary skill in the art would be motivated to provide proof that a transaction was actually entered into the blockchain (ALAS, par.0009).

Claim 2. The combination of Wu and ALAS teaches the method of claim 1. ALAS further teaches: further comprising: generating a cryptographic transaction receipt specific to the transaction, asynchronously with respect to transaction operations performed on the current table, the cryptographic transaction receipt including the transaction hash value that identifies receipt information comprising at least one of a time of the transaction, a description of the transaction, or a transaction identifier, a sibling transaction hash value in the 408347-US-NP- 49 - hierarchical hash data structure, and intermediate hash values for each intermediate ancestor node and their respective sibling nodes in the hierarchical hash data structure (par.0055: “a user has submitted data identifying an event, this has been recorded in the blockchain 1000, and an administrator (for example, one of the validators) has returned a receipt for the event. This receipt will typically include a hash of the respective event, the hash path of the block hash tree up to its root Rblk stored within the block, and any other chosen information, such as information enabling identification of the corresponding block, such as block ID and the event/transaction ID, plus, depending on the implementation and embodiment, other data such as the time the block was created, an identifier of the blockchain itself, the set of validators that validated the block (as shown by the signatures in the block). To reduce the size of the receipt, it would also be possible for the receipt to comprise a pointer into a database that contains the detailed receipt information”.
 and
 providing the cryptographic transaction receipt to a user associated with the transaction (par.0027, the receipt returned to whichever entity that submitted the entire block or an event included n the block).  

Claim 3. The combination of Wu and ALAS teaches the method of claim 2. ALAS further teaches:  further comprising:
 receiving a representation of the cryptographic transaction receipt subsequent to said providing the cryptographic transaction receipt (par.0056, presenting the receipt electronically to a third party).
 identifying the current block based on the receipt information (par.0056, recomputing the block hash).
 determining a receipt-specific root hash value based on the transaction hash value, the sibling transaction hash value, and the intermediate hash values (par.0056, recomputing the block hash tree path defined in the receipt to see if it leads to the same value Rblck (root) stored in the block. Par.0057 “…recompute the included history tree, from the leaf values (which will include information from at least one previous block), iteratively and pairwise, through the intermediate node values, to the root, ) and
 validating the transaction based on the determined receipt-specific root hash value being the same as the root hash value (par.0057, determining that the block is valid…“...recompute the included history tree, from the leaf values (which will include information from at least one previous block), iteratively and pairwise, through the intermediate node values, to the root, to check whether the root value is the same as it was when the block was first created. Note that that a root value will be stored within the block, or may be stored in a database, or, depending on what is passed from the block, may also be available in a subsequent block or block group. If this verification is successful, the third party may with higher confidence than before accept the description of the event as being correct…”).

Claim 5. The combination of Wu and ALAS teaches the method of claim 1. ALAS further teaches: comprising performing verification of the current table, the history table, and the ledger, according to one or more of:
 receiving a representation of the block receipt and zero or more additional representations of additional block receipts as block receipt representations (par.0056, presenting the receipt to third party to verify an event is registered in a valid block within the block chain).
for each of the block receipt representations, verifying that a respective block hash value of a block of the hybrid blockchain matches a hash value of a corresponding block receipt representation; 
for each block of the hybrid blockchain, verifying that the respective block hash value determined therefor matches a corresponding value of an immediately subsequent block;
 408347-US-NP- 50 - for each block of the hybrid blockchain, verifying a respective root hash value of a block by regenerating, from stored transactions associated of the block, a respective hierarchical hash data structure; 
for each transaction in the ledger, verifying that an aggregate hash value of associated entries in at least one of the current table or the history table matches a respective transaction hash value;
 for each entry in the current table and the history table, verifying that a corresponding transaction is present in the ledger; or 
verifying that an index associated with the current table or the history table correctly corresponds to at least one of a clustered index or a heap of the relational database.  

Claims 8-10 amount to a system comprising one or more processors and a memory configured to store program instructions that when executed configure the processing system to perform the method of claims 1-3 respectfully. These claims are rejected for substantially the same rationale as presented above for claims 1-3 and based on the references’ disclosure of the necessary supporting hardware and software (Wu, par. 0098).

Claim 12 amount to a system comprising one or more processors and a memory configured to store program instructions that when executed configure the processing system to perform the method of claim 5. This claim is rejected for substantially the same rationale as presented above for claim 5 and based on the references’ disclosure of the necessary supporting hardware and software (Wu, par. 0098).

Claims 15-17 amount to a computer-readable storage medium having program instructions recorded thereon that, when executed by a processing system, perform the method of claims 1-3 respectfully. These claims are rejected for substantially the same rationale as presented above for claims 1-3 and based on the references’ disclosure of the necessary supporting hardware and software (Wu, par. 0098).

Claim 19 amount to a computer-readable storage medium having program instructions recorded thereon that, when executed by a processing system, perform the method of claim 5. This claim is rejected for substantially the same rationale as presented above for claim 5 and based on the references’ disclosure of the necessary supporting hardware and software (Wu, par. 0098).


Claim(s) 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2019/0018862 A1) published on Jan. 17, 2019, in view of ALAS et al. (US 2018/0189312) published on Jul. 5, 2018, further in view of Dods et al. (US 10873456 B1) filed on Jan. 10, 2020.

Claim 4. The combination of Wu and ALAS teaches the method of claim 1. Wu further teaches: wherein the hierarchical hash data structure comprises a Merkle tree (Par.0036, Merkle tree)
Wu does not explicitly teach:
 wherein storing, in the current block, the root hash value includes:
 excluding any leaf hash values and any intermediate hash values of the Merkle tree in said storing, and storing only the root hash value of the Merkle tree. 
On the other hand, Dods teaches: wherein storing, in the current block, the root hash value includes:
 excluding any leaf hash values and any intermediate hash values of the Merkle tree in said storing, and storing only the root hash value of the Merkle tree (col 7 lines 25-27, wherein only the root hash value of the Merkle tree is stored in the block).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the Merkle tree of Dods to the Blockchain transaction method of Wu to produce an expected result of storing only the root hash of the Merkle tree in the block. The modification would be obvious because one of ordinary skill in the art would be motivated to provide data security.
Claim 11 amount to a system comprising one or more processors and a memory configured to store program instructions that when executed configure the processing system to perform the method of claim 4. This claim is rejected for substantially the same rationale as presented above for claim 4 and based on the references’ disclosure of the necessary supporting hardware and software (Wu, par. 0098).

Claim 18 amount to a computer-readable storage medium having program instructions recorded thereon that, when executed by a processing system, perform the method of claim 4. This claim is rejected for substantially the same rationale as presented above for claim 4 and based on the references’ disclosure of the necessary supporting hardware and software (Wu, par. 0098).


Claim(s) 6-7, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2019/0018862 A1) published on Jan. 17, 2019, in view of ALAS et al. (US 2018/0189312) published on Jul. 5, 2018, further in view of Wood et al. (US 2019/0361842 A1) published on Nov. 28, 2019.

Claim 6. The combination of Wu and ALAS teaches the method of claim 1. ALAS further teaches: further comprising:
 determining a performed verification indicates a valid state of the current table, the history table, and the ledger (par.0042, “Rblk value (hash value) for block b2 maybe used as leaf in the history tree to allow later verification of validation of a transaction by plugging the information inside a receipt into the history tree to see if the hashes match up all the way to the event representation to the root of the corresponding history tree”).
The combination of Wu and ALAS does not explicitly teach:
 generating state capture data, including a state hash value, that is indicative of the valid state;
 inserting the state capture data into the ledger; and
 truncating one or more of a portion of entries in the history table or a corresponding portion of records in the ledger based on at least one of: 
a temporal threshold associated with the portion of entries and the corresponding portion of records have been stored; or
 	a determination that the portion of entries and the corresponding portion of records are unassociated with any entries in the current table.  
On the other hand, Wood teaches: generating state capture data, including a state hash value, that is indicative of the valid state (par.0038 “Blocks contain data including a set of transaction, a reference to the previous block, and “state hash” which is the result of each smart contract executing its relevant transactions…only valid blocks are accepted and added to the blockchain… after the network has reached consensus”. Par.0040 “the state hash within the block is compared against the state hash computed by each validator to ensure consensus is reached).
inserting the state capture data into the ledger (par.0038 “Blocks contain data including a set of transaction, a reference to the previous block, and “state hash” which is the result of each smart contract executing its relevant transactions).
truncating one or more of a portion of entries in the history table or a corresponding portion of records in the ledger based on at least one of: 
a temporal threshold associated with the portion of entries and the corresponding portion of records have been stored (par.0091, “timer engine periodically removes records that are older than a specified maximum age from the system).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the state hash and record removing of Wood to the Blockchain transaction method of Wu to produce an expected result of generating and insert state hash in blockchain and truncating records based on temporal criteria. The modification would be obvious because one of ordinary skill in the art would be motivated to provide track the validity of transactions and remove aged out records from the system to save storage and resources.

Claim 7. The combination of Wu and ALAS teaches the method of claim 1. The combination does not explicitly teach: further comprising at least one of:
 performing a mixed operation in the relational database that includes first data of the current table and second data of another table for which association with any ledger is not implemented; or
 performing a temporal operation in the relational database that includes historical data of the historical table.
On the other hand, Wood teaches: performing a temporal operation in the relational database that includes historical data of the historical table (par.0078, “the private document server is implemented as relational database management system and the private documents are stored in that RDMS”. par.0091, “timer engine periodically removes records that are older than a specified maximum age from the system).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the record removing of Wood to the Blockchain transaction method of Wu to produce an expected result of performing temporal operation on historical data. The modification would be obvious because one of ordinary skill in the art would be motivated to remove aged out records from the system to save storage and resources.

Claim 13 amount to a system comprising one or more processors and a memory configured to store program instructions that when executed configure the processing system to perform the method of claim 6. This claim is rejected for substantially the same rationale as presented above for claim 6 and based on the references’ disclosure of the necessary supporting hardware and software (Wu, par. 0098).

Claim 14 amount to a system comprising one or more processors and a memory configured to store program instructions that when executed configure the processing system to perform the method of claim 7. This claim is rejected for substantially the same rationale as presented above for claim 6 and based on the references’ disclosure of the necessary supporting hardware and software (Wu, par. 0098).

Claim 20 amount to a computer-readable storage medium having program instructions recorded thereon that, when executed by a processing system, perform the method of claim 7. This claim is rejected for substantially the same rationale as presented above for claim 7 and based on the references’ disclosure of the necessary supporting hardware and software (Wu, par. 0098).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572. The examiner can normally be reached Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAHCEN ENNAJI/Examiner, Art Unit 2156                                                                                                                                                                                                        
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156